DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 06/10/2020.
Claims 1-23 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 12/07/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www-.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:



Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards two methods. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
Claim 11 recites an idea in part by:
A method for delivering an item comprising:
navigating to a recipient location with the item on board;
receiving payment information upon arrival at the recipient location;
transmitting the payment information;
receiving an indication of whether the item is to be released; and
releasing the item if the indication received was positive.

The steps of navigating to a recipient location with the item on board; receiving payment information upon arrival at the recipient location; transmitting the payment information; receiving an indication of whether the item is to be released; and releasing the item if the indication received was positive under the broadest reasonable interpretation covers commercial or legal interactions (including marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a remote server, and a wireless transmission data device nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a remote server, and a wireless transmission data device.  The remote server, and wireless transmission data device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a remote server, and a wireless transmission data device amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) 
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 14 and 17 describe using medium and long range channels to transmit the payment information, this merely describing the technical environment in which the idea is being limited to.  Similarly claims 12, 13, 15, and 16 are describing abstract concepts being carried out using generic computer components, generally linking the use of the judicial exemption to a particular technical computing environment.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ganesh, et al. (US Patent Application Publication 20160068264), “Ganesh”.
As per claim 1, Ganesh discloses:
An item delivery system comprising: [0038] 
a wireless data transmission device; [0043] the device 170 may represent a device such as a smart phone, tablet.
an unmanned delivery vehicle configured to: [0041] The drone may include a control unit 110, an example of which is illustrated in FIG. 1D. The control unit 110 may include a processor 120, a radio module 130, and a power module 150.
transport an item to a recipient location; [0038] An example drone 100 configured to deliver a package of goods to a delivery destination according to various embodiments is illustrated in FIGS. 1A through 1D.
wirelessly receive payment information upon arrival at the recipient location; [0030], [0130] When the drone hovers above the landing zone, the drone may wait for a signal from the purchaser's smart device and/or a landing pad that may be deployed in the landing zone by the purchaser indicating that landing may begin. Alternatively or in addition, the drone may wait for a signal from a server indicating that a landing sequence may begin. In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package…In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser. The purchase code may be one of a variety of codes as described herein. The server purchase code may forward the purchase code to processor of the purchaser's device
wirelessly transmit the payment information to a remote server; [0137] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone.
wirelessly receive an indication that the item is to be released; and [0156] In block 689, the server may instruct the processor of the drone to release the package.
release the item at the recipient location; [0149] In block 677, the processor of the purchaser's device may receive a notification that the drone has released the package. The processor of the drone may release the package when landed and when the purchase code has been authenticated. In other embodiments, the processor of the drone may release the package when landed, when the purchase code has been authenticated, and when the delivery code has been scanned and remitted to the drone and/or server.
wherein the wireless data transmission device is configured to:  [0030], [0130]
wirelessly transmit the payment information to the unmanned delivery vehicle. [0030], [0130] In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser…In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package

As per claim 2, Ganesh discloses:
wherein the wireless data transmission device is further configured to automatically detect a presence of the unmanned delivery vehicle. [0113-0114] In block 607, the processor of the purchaser's device may await notification that the drone has arrived in or near the landing zone. For example, when the drone nears the landing zone at a hold-off distance from the landing zone the processor of the purchaser's device may receive a notification from the drone when communication is established with the drone. In other embodiments, the processor of the purchaser's device may receive the notification from the server of the goods provider…In determination block 609, the processor of the purchaser's device may determine whether the drone arrival notification has been received. When the processor of the purchaser's device determines that the drone arrival notification has not been received (i.e., determination block 609=“No”), the processor of the purchaser's device may continue to wait for the notification of drone arrival in block 607.

As per claim 3, Ganesh discloses:
wherein the unmanned delivery vehicle is further configured to automatically detect a presence of the wireless data transmission device. [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220

As per claim 4, Ganesh discloses:
wherein the wireless data transmission device is further configured to send to the unmanned delivery vehicle the indication that the item is to be released. [0083] In determination block 515, the processor of the drone may determine whether a LAND instruction has been given, such as by receiving the LAND instruction through a communication connection. The LAND instruction may be provided from the purchaser's device, the server, or the landing pad.

As per claim 5, Ganesh discloses:
wherein the wireless data transmission device is further configured to send to the unmanned delivery vehicle an item release location. [0061], [0086], [0111]  In some embodiments, as illustrated in FIG. 3C, the drone 100 may proceed to a particular point or area in the landing zone 310 based on following the device 220 as the purchasers 221 moves about in the landing zone 310. For example, the device 220 may send a FOLLOW ME instruction or command to the drone in a message exchange 309 with the drone 100… In other embodiments, the drone 100 may follow location information associated with the device 220, or by other methods... In some embodiments, the landing guidance may include “follow me” guidance to a particular spot in the landing zone.

As per claim 6, Ganesh discloses:
wherein the item release location comprises at least one of a physical address, location coordinates, a business name, or any combination thereof. [0078] In block 507, when the drone delivery is ordered, the drone processor may obtain the delivery destination. In some embodiments, the processor of the purchaser's device may be executing a drone delivery application that may be used to designate the delivery address. The processor of the purchaser's device may facilitate the purchaser to interact with the application and designate the delivery destination, such as by entering text. The processor of the purchaser's device may facilitate interacting with a map display, to “drag and drop” the delivery destination or otherwise designate the delivery destination on the map display. The delivery destination may be designated as a street address, GNSS coordinates, or as a landing zone on the map display. In further embodiments, as described in connection with FIG. 5D, the processor of the drone may use additional navigation methods as an alternative or supplement to GNSS navigation.

As per claim 7, Ganesh discloses:
wherein the wireless data transmission device is further configured to: obtain, from a remote server, the payment information; and [0027], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server. The purchase code may be a simple number or hash identifying the purchase, an encrypted alpha numeric code value, an optical code (e.g., a QR code), or a combination of numbers, letters, codes, values.
store, in a tamper-resistant memory, the payment information. [0112], [0168] The processor of the purchaser's device may store the code for delivery authentication as will be described in greater detail hereinafter… the internal memory 802 may be volatile or non-volatile memory, and may also be secure and/or encrypted memory, or unsecure and/or unencrypted memory, or any combination thereof.

As per claim 8, Ganesh discloses:
wherein the payment information comprises a payment token.  [0027], [0030], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server… The processor of the purchaser's device may receive the code through the connection with the goods provider during the purchase transaction, or may receive the purchase code after the transaction is completed and verified, such as when payment is successfully processed.

As per claim 9, Ganesh discloses:
wherein the unmanned delivery vehicle and the wireless data transmission device are further configured to operate without user intervention. [0033], [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220

As per claim 10, Ganesh discloses:
wherein the unmanned delivery vehicle is further configured to send, to the wireless data transmission device, a transaction receipt. [0069] Delivery confirmation may also include confirming delivery with the server 240, such as through a message exchange 313 via the wireless connection 231 and the Internet 241. In some embodiments, the drone 100 may receive the purchase code 320, the delivery code 341, captured images, and so on and forward this information to the server 240. The server 240 may verify the information and return a confirmation to the drone 100. The drone 100 may provide a confirmation message to the device 220.

As per claim 11, Ganesh discloses:
A method for delivering an item comprising: 
navigating to a recipient location with the item on board; [0038] An example drone 100 configured to deliver a package of goods to a delivery destination according to various embodiments is illustrated in FIGS. 1A through 1D.
receiving payment information upon arrival at the recipient location; [0030], [0130] When the drone hovers above the landing zone, the drone may wait for a signal from the purchaser's smart device and/or a landing pad that may be deployed in the landing zone by the purchaser indicating that landing may begin… The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package…In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser. The purchase code may be one of a variety of codes as described herein. The server purchase code may forward the purchase code to processor of the purchaser's device
transmitting the payment information to a remote server; [0137] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone.
receiving an indication of whether the item is to be released; and [0003], [0156] In block 689, the server may instruct the processor of the drone to release the package… The drone may receive a purchase code associated with a purchase of the package of goods. The drone may authenticate the purchase code as a condition for landing.
releasing the item if the indication received was positive. [0149] In block 677, the processor of the purchaser's device may receive a notification that the drone has released the package. The processor of the drone may release the package when landed and when the purchase code has been authenticated. In other embodiments, the processor of the drone may release the package when landed, when the purchase code has been authenticated, and when the delivery code has been scanned and remitted to the drone and/or server.

As per claim 12, Ganesh discloses:
wherein the payment information is transmitted within an authorization request message. [0030], [0137-0138] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone. For example, the server may receive the purchase code from the processor of the purchaser's device through interaction with the software application executing on the purchaser's device… In determination block 663, the server may determine whether the purchase code is authenticated.

As per claim 13, Ganesh discloses:
wherein the payment information is received from a wireless data transmission device. [0137-0138] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone. For example, the server may receive the purchase code from the processor of the purchaser's device through interaction with the software application executing on the purchaser's device… In determination block 663, the server may determine whether the purchase code is authenticated.

As per claim 14, Ganesh discloses:
wherein the payment information is received from the wireless data transmission device over a medium-range wireless communication channel.  [0043], [0081], [137-0138], [0168] Alternatively or additionally, the processor of the drone may establish communication links with medium range devices, such as WiFi access nodes. For example, a WiFi access node may be available at the residence of the purchaser. Assuming the delivery destination is at the residence of the purchaser, a connection to the device of the purchaser may be established through the WiFi access node.

As per claim 15, Ganesh discloses:
wherein the payment information is transmitted through the wireless data transmission device to the remote server. [0043], [0081], [137-0138], [0168] In block 659, the server may receive the purchase code from the processor of the purchaser's device, the processor of the landing pad, or the processor of the drone

As per claim 16, Ganesh discloses:
further comprising detecting a presence of a wireless data transmission device. [0051], [0102] Thus, in block 555, the processor of the drone may detect signals associated with WiFi nodes, or other short and medium range communication nodes, along the travel route… In particular, if the delivery destination is associated with “finding” the device 220, then as soon as the device is discovered and the drone 100 connects with the device 220… As the drone 100 approaches the delivery destination 210 along a final leg 257, a communication link 233 may be may be established with the user's device 220

As per claim 17, Ganesh discloses:
wherein the payment information is transmitted to the remote server over a long-range wireless communication channel.  [0048] , [137-0138] At the delivery destination 210, a user 221, such as the purchaser, may be present with a device 220, such as a smart phone or tablet that is executing an application for purchasing and receiving delivery of the package. The device 220 may establish a wireless connection 232 with a cellular infrastructure component 230 of a cellular service provider. The connection 232 may be a data connection that may further facilitate a connection with the server 240 through a public network, such as the Internet 241.

As per claim 18, Ganesh discloses:
A method for accepting delivery of an item, the method comprising: [0003], [0038]
detecting an unmanned delivery vehicle transporting the item; [0113-0114] In block 607, the processor of the purchaser's device may await notification that the drone has arrived in or near the landing zone. For example, when the drone nears the landing zone at a hold-off distance from the landing zone the processor of the purchaser's device may receive a notification from the drone when communication is established with the drone. In other embodiments, the processor of the purchaser's device may receive the notification from the server of the goods provider…In determination block 609, the processor of the purchaser's device may determine whether the drone arrival notification has been received. When the processor of the purchaser's device determines that the drone arrival notification has not been received (i.e., determination block 609=“No”), the processor of the purchaser's device may continue to wait for the notification of drone arrival in block 607.
transmitting payment information to the unmanned delivery vehicle; and [0030], [0130] In block 645, the server may confirm that the payment was successfully processed and upon confirmation provide a purchase code to the purchaser…In some embodiments, the purchaser may press a “land now” button on a user interface of the app on the smart device to transmit the signal. The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package
providing an item release location to the unmanned delivery vehicle. [0061], [0086], [0111]  In some embodiments, as illustrated in FIG. 3C, the drone 100 may proceed to a particular point or area in the landing zone 310 based on following the device 220 as the purchasers 221 moves about in the landing zone 310. For example, the device 220 may send a FOLLOW ME instruction or command to the drone in a message exchange 309 with the drone 100… In other embodiments, the drone 100 may follow location information associated with the device 220, or by other methods... In some embodiments, the landing guidance may include “follow me” guidance to a particular spot in the landing zone.

As per claim 19, Ganesh discloses:
wherein the item release location comprises at least one of a physical address, location coordinates, a business name, or any combination thereof. [0078] In block 507, when the drone delivery is ordered, the drone processor may obtain the delivery destination. In some embodiments, the processor of the purchaser's device may be executing a drone delivery application that may be used to designate the delivery address. The processor of the purchaser's device may facilitate the purchaser to interact with the application and designate the delivery destination, such as by entering text. The processor of the purchaser's device may facilitate interacting with a map display, to “drag and drop” the delivery destination or otherwise designate the delivery destination on the map display. The delivery destination may be designated as a street address, GNSS coordinates, or as a landing zone on the map display. In further embodiments, as described in connection with FIG. 5D, the processor of the drone may use additional navigation methods as an alternative or supplement to GNSS navigation.

As per claim 20, Ganesh discloses:
further comprising: obtaining, from a remote server, the payment information; and [0027], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server. The purchase code may be a simple number or hash identifying the purchase, an encrypted alpha numeric code value, an optical code (e.g., a QR code), or a combination of numbers, letters, codes, values.
storing, in a tamper-resistant memory, the payment information. [0112], [0168] The processor of the purchaser's device may store the code for delivery authentication as will be described in greater detail hereinafter… the internal memory 802 may be volatile or non-volatile memory, and may also be secure and/or encrypted memory, or unsecure and/or unencrypted memory, or any combination thereof.

As per claim 21, Ganesh discloses:
wherein the payment information comprises a payment token. [0027], [0030], [0112] When the order or purchase is made, the purchaser's computing device (e.g., a smartphone or pad computer) may receive a purchase code or token, such as through browser or app interactions with the vendor server… The processor of the purchaser's device may receive the code through the connection with the goods provider during the purchase transaction, or may receive the purchase code after the transaction is completed and verified, such as when payment is successfully processed.

As per claim 22, Ganesh discloses:
transmitting, to the unmanned delivery vehicle, information identifying at least one of the item, an order, an identity of an intended recipient, or any combination thereof. [0030] The signal received by the drone may include a purchase code or token associated with the package order or purchase that the drone processor can authenticate in order to confirm that the purchaser (versus someone else) is present to receive the package.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh in view of Kashi, et al. (US Patent Application Publication 20160300187), “Kashi”.
As per claim 23, Ganesh does not expressly the following, Kashi, however discloses:
opening a secured location for entry by the unmanned delivery vehicle, wherein access to the secured location is required to reach the item release location. [0080-0081] Furthermore, in an aspect, device 400 employs a landing platform 410 comprising a first roof and a second roof of a drone drop compartment 410 of the set of compartments, wherein the landing platform is configured to facilitate a landing of a drone (e.g., a drone, an unmanned aerial vehicle, an unmanned aerial system, a flying load bearing helicopter, a flying vehicle, etc.), wherein the first roof is a retractable roof located above the second roof, wherein the first roof retracts to facilitate the drone landing on a perimeter of the second roof based on a drone drop compartment authentication of a signal emitted by the drone, and wherein the second roof comprises a retractable ceiling door capable of retracting to facilitate receipt of a subset of delivery items of the set of delivery items dropped by the drone into an opening within the second roof of the drone drop compartment and capable of closing the retractable ceiling door to securely store the subset of delivery items within the drone drop compartment… In an aspect, device 400 facilitates the receipt of packages carried by a drone in that the device can comprise a chimney-like structure (or other structure extending from the top of device 100) extending vertically from smart mailbox 100. In an aspect, a door on top of the structure opens and a package can be dropped into the smart mailbox.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ganesh with the ability to use a smart mailbox with a retractable first and second door for the drone to deliver the package, doing allows the package to securely be delivered in a secure drop compartment providing extra security [0080-0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 20170228690 to Kohli discloses “The recipient 103a and the delivery location 316 are also shown again. In the system 300a of FIG. 4, the recipient 103a carries/uses a payment device 202 such as that described above in connection with FIG. 2. Thus, the payment device 202 may be a payment-enabled mobile device or alternatively a payment card (mag stripe and/or an IC payment card). At 402, the payment device 202 is shown interacting with the UMV 304. The latter may, in this embodiment, function at least at times in a similar role to the POS terminal 206/reader 204 shown in FIG. 2. As indicated at 404, remote data communications may occur at least occasionally between the UMV 304 and the payment system 302.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694